DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed, as amended below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cole Duncan on August 23 and August 24, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Cancelled Claim 12.
In Claim 1: 	line 14, after “performing baking for” and before “initial cooking”, deleted “the” and substituted therefor - - an - - .

In Claim 3: 	line 2, after “a step j) of performing baking for” and before “final cooking”, deleted “the” and substituted therefor - - a - -.

In Claim 6: 	line 1, added “method” after “The” in preamble of claim, therefore reading “The method of claim 1”.

In Claim 11, 	lines 1-2, after “The method of”, deleted “claim 1” and substituted therefor  - - claim 3 - - .
		line 3, after “performing baking for the final cooking” added “,” before “one or more of the following products are added….”.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of this being a first action allowance, the following prior art is either added to the record or was added by Applicant, and all are discussed below as being reasons for supporting a case for patentability of the claims on first examination. 
WO 2017089625, made of record by Applicant, teaches a method of preparing gluten free croutons (see machine translation provided by the Examiner), but does not teach adding enzymes as claimed, to make the dough, and also does not teach the method step of performing ultra-fine wet grinding of the pre-dough/dough, obtaining a colloidal dispersion, in which the size of the solid particles is comprised between 10 and 100 nanometers. 
CN 101155514, currently being made of record by the Examiner, teaches a method of making a gluten free baked product comprising flour rice and rice starch (see machine translation, Pages 1-2), and teaches known methods of wet grinding rice and water to make the rice flour (Paragraph 33 of machine translation), and teaches combining ingredients to prepare a dough in a mixer, following with steps of fermenting, shaping and baking the dough (Paragraph 51-59 of machine translation). The reference does not teach the method step of performing ultra-fine wet grinding of the pre-dough/dough, obtaining a colloidal dispersion, in which the size of the solid particles is comprised between 10 and 100 nanometers, along with the rest of the method steps recited in Claim 1. 
JP 2015107081, currently being made of record by the Examiner, teaches a method of making a rice powder bread that does not contain gluten, (Abstract and Page 4 of machine translation), and teaches combining dough ingredients and mixing in a mixing device (Page 7 of machine translation), along with conventional dough processing steps including fermenting, shaping and baking (Page 8 of machine translation). The reference teaches adding glutathione to the dough ingredients to improve bread texture and volume (Page 10 of machine translation). The reference does not teach the method step of performing ultra-fine wet grinding of the pre-dough/dough, obtaining a colloidal dispersion, in which the size of the solid particles is comprised between 10 and 100 nanometers, along with the rest of the method steps recited in Claim 1. 
JP 2016165374, currently being made of record by the Examiner, teaches a process of making a gluten-free bread made from only raw rice grains, not including grain powder and teaches a grinding/agitation step to prepare rice paste and therefore adding ingredients to the rice paste, along with fermentation and baking steps, (Abstract of machine translation), and teaches preparing fluffy rice grain containing bread without including rice powder. The reference also teaches the grinding hydrates the starch and protein in the rice paste (Page 2). The reference teaches that in order to create plump gluten-free bread with a good taste, it is necessary to crush the rice grains in the rice paste to a particle size of about 0.1mm (Page 9), where such a particle size is much larger than the claimed 10-100 nanometers following ultra-fine wet grinding of the pre-dough. The reference does not teach the method step of performing ultra-fine wet grinding of the pre-dough/dough, obtaining a colloidal dispersion, in which the size of the solid particles is comprised between 10 and 100 nanometers, along with the rest of the method steps recited in Claim 1. 
Therefore, the prior art does not teach the claimed method for producing gluten-free bakery and patisserie products, comprising the claimed method steps, particularly the combination of preparing a gluten free dough comprising enzymes and performing ultra-fine wet grinding of the pre-dough/dough, obtaining a colloidal dispersion, in which the size of the solid particles is comprised between 10 and 100 nanometers, along with the rest of the claimed method steps.  One of ordinary skill in the art, given the guidelines taught by the prior art, would not have been motivated to add the above to known methods of preparing gluten-free bakery and patisserie products, with a reasonable degree of success. In addition, Applicant asserts that the claimed method produces an oxygenated colloidal dough and that leavened or unleavened gluten-free bakery and patisserie products obtained have organoleptic and rheological proprieties similar to those of products with gluten, and the prior art does not acknowledge the preparation of colloidal doughs in the way claimed relating to gluten-free bakery products having organoleptic and rheological properties similar to those products with gluten. Therefore, Applicant’s method claims are deemed free of the prior art and are allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        8/24/2022